Citation Nr: 1227224	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-24 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a head injury.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for residuals of exposure to asbestos.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for residuals of a head injury.

8.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1965.

This appeal arose before the Board of Veterans' Appeals (Board) from March 2004 and January 2006 rating decisions of the Department of Veterans' Affairs (VA), Regional Office (RO).  The former decision denied entitlement to service connection for tinnitus.  The latter decision found that no new and material evidence had been submitted to reopen the claims for service connection for a back disorder, a bilateral hearing loss, and residuals of a head injury; and also denied entitlement to service connection for the residuals of exposure to asbestos. 

In May 2007, the Veteran testified before a Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of the hearing has been placed in the claims folder.

This matter was last before the Board in August 2007, when it was remanded for further development.  That development has been substantially completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Veterans Law Judge that conducted the Veteran's May 2007 hearing has since retired.  The law requires that the Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal.  38 C.F.R. § 20.207.  Therefore, the Veteran was offered a new hearing in a letter dated in May 2012.  He was advised that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed accordingly.  The Veteran failed to respond to the letter.  Therefore, the Board will adjudicate the issues on appeal.

The issues of entitlement to service connection for tinnitus, a low back disorder, residuals of a head injury and a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for a pilonidal cyst being referred has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a low back disorder, residuals of a head injury and a bilateral hearing loss disability, and although he expressed disagreement with this decision, he did not perfect an appeal thereof.

2.  The evidence received since the November 2002 rating decision is new and material for the claims and raises a reasonable possibility of substantiating the claims for service connection for a low back disorder, residuals of a head injury and a bilateral hearing loss disability.

3.  The weight of the evidence is against a finding that the Veteran has any residuals of his claimed exposure to asbestos or that he incurred asbestosis during service.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision denying the Veteran's claims of entitlement to service connection for a low back disorder, residuals of a head injury and a bilateral hearing loss disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claims of service connection for claims of entitlement to service connection for a low back disorder, residuals of a head injury and a bilateral hearing loss disability, and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A disability resulting from exposure to asbestos, to include asbestosis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO provided the appellant pre-adjudication notice by a letter dated in October 2005.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, such notice was provided in a March 2006 letter, and the claim was readjudicated thereafter. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

With respect to the applications to reopen, considering the favorable outcome detailed below with respect to the reopening of these claims, any error in VA's fulfillment of its duties to notify and assist is moot at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim for disability resulting from in-service asbestos exposure, VA has obtained the Veteran's service records and VA records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board.  When this matter was last before the Board, VA attempted to obtain records from the Social Security Administration (SSA) related to a disability benefits claim.  SSA returned a negative response to VA's request; thus, no further efforts are necessary in this regard.  See 38 C.F.R. § 3.159(c)(2).  This matter was also remanded in an attempt to obtain private records with the Veteran's assistance.  In a May 2010 letter, VA asked the Veteran to provide information in this regard, but he did not respond to VA's request.  See 38 C.F.R. § 3.159(c)(1)(i) (noting that a claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians).  No VA examination is necessary as there is adequate evidence to decide the claim, which does not show that the Veteran has any residuals from claimed exposure to asbestos in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  That is, the evidence does not establish that the Veteran has a current respiratory disability that may be attributable to in-service asbestosis exposure.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Claims

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In a November 2002 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a low back disorder, residuals of a head injury and a bilateral hearing loss disability.  The RO denied the Veteran's claim for service connection of a low back disorder on the grounds that the evidence did not establish a nexus of the condition to service, particularly noting that private medical records documented a 1998 workplace injury to the low back.  The RO denied the claims for service connection of residuals of a head injury and bilateral hearing loss as the evidence did not establish that these conditions had been diagnosed.  

At the time of the November 2002 rating decision the evidence of record consisted of the Veteran's service treatment records, his claim and private treatment records from Dr. Rao.  Notably, the evidence disclosed that the Veteran had a diagnosed low back disability, but it did not demonstrate that any residuals of a head injury or bilateral hearing loss had been assessed.  The RO denied the claim on the grounds stated above.

In regards to the low back, the Veteran now contends that he had injured it when he jumped into a fox hole during a training exercise.  He has explained that he had pain in his low back since service and that he did not complain of back pain at discharge as he was concerned that he may not be discharged.  

With respect to residuals of a head injury, he has explained that he has residual injuries from being hit in the face with a beer can in service.  In particular, he points to facial deformity, problems with his right eye and a facial twitch.  He has asserted that these symptoms persisted since the in-service incident.  

In terms of hearing loss, the Veteran's contentions remain the same, particularly that he was exposed to acoustic trauma during his service as a Cannoneer and that he has bilateral hearing loss related thereto.  A review of the record demonstrates that bilateral hearing loss has been assessed.  See e.g. January 2004 VA audiology consult.  

New and material evidence has been received to reopen the claim for service connection of a low back disability.  As outlined above, the RO denied the Veteran's low back claim on the grounds that the evidence did not establish a nexus of the condition to service.  The Veteran's lay statements regarding injuring his back and having continuing symptomatology since that time are new.  As they relate to the unestablished nexus between the condition and service, they are also material.  Accordingly, the claim is reopened.  The underlying claim is addressed below in the remand section.

Likewise, the Board finds that new and material evidence has been received to reopen the claims for service connection of residuals of a head injury and a bilateral hearing loss disability.  In regards to the residuals of a head injury, the Veteran is competent to describe the symptomatology he believes is related to service.  Jandreau, supra.  With respect to the claimed bilateral hearing loss, as noted above, this condition has been assessed and, notably, the January 2004 audiometrics meet VA's threshold for considering hearing loss a disability.  38 C.F.R. § 3.385.  Accordingly, as the newly associated evidence demonstrates possible symptomatology attributable to the claimed head injury and an assessment of bilateral hearing loss, it is material.  Shade, supra.  Accordingly, the claims are reopened.  The underlying claims are addressed below in the remand section.  

Asbestos Residuals Claim

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

While service treatment record contain a notation of complaint of a productive cough with throat/sinus drainage and a 100 degree temperature in October 1964, the record reflects that these complaints resolved.  Furthermore, the service treatment records disclose no diagnosis of any chronic lung disorder or any asbestos exposure residuals, including asbestosis.  Moreover, upon service discharge, examination of the Veteran's lungs and chest was normal.  See June 1965 report of medical examination.  At that time, the Veteran denied having ever had or then having asthma, shortness of breath, pain or pressure in chest and chronic cough.  See June 1965 report of medical history.  Likewise, the Veteran's personnel records fail to document any asbestos exposure.

The Veteran asserts that he was exposed to asbestos in a number of ways during his period of active service.  He has testified to having worn gloves lined with asbestos, as well as being around asbestos from working on vehicle brakes and from insulation and tiling where he was stationed.  He claims that he encountered a lot of loose asbestos in service.  The Veteran's service personnel records reflect that he was a cannoneer assigned to an artillery unit.

As noted above, the Veteran testified before the Board in May 2007.  In addition to offering testimony regarding alleged exposure to asbestos in service, the Veteran testified that he had been involved in a legal settlement stemming from a class action lawsuit relating to exposure to asbestos at his post-service workplace.  He also testified that he had been assessed as having "asbestosis," but that no doctor had informed him that his claimed in-service exposure was a "substantial factor" in him getting asbestosis.  He testified that he did not really "have a doctor," but that he went to VA for his treatment as he could afford it.  In this regard the Board notes that a review of the Veteran's VA medical records discloses no complaints or diagnosis of asbestosis.  

Indeed, they largely document that the lungs were normal upon examination on many occasions.  Notably, despite observing a history of asbestosis, a VA physical examination in March 2001 revealed no dyspnea, cough, shortness of breath, wheezing, or sputum production.  A chronic respiratory disability was not diagnosed.  While the Veteran complained of cough with purulent sputum of a couple of weeks duration in January 2002, the Veteran's complaints were attribute to acute bronchitis and were not associated with asbestos exposure.  Subsequent records in September 2004 and September 2005 show that the Veteran's lungs were clear with no wheezes, rales, or rhonchi.  Likewise, in March 2005 his lungs were clear.  

The Board notes that the Veteran is competent to provide his observations of any respiratory symptoms such as coughing over the years.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, he is not competent to associate any of his symptoms to a particular respiratory disability.  That is, he is not competent to diagnosis asbestosis or attribute any present symptom to service, which is a question that requires medical expertise and is particularly complicated by the fact that the Veteran also acknowledges post-service exposure to asbestos.  Id.  

To the extent that the Veteran's recollection of being diagnosed as having asbestosis is competent evidence of a diagnosis, his VA outpatient treatment records do not show a diagnosis of this disability.  While a history of asbestosis has been noted in the Veteran's VA treatment records (for example, during March 2001 examination), the Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Accordingly, the Board concludes that the notions of a history of asbestosis are insufficient to establish a current disability especially in light of the lack of a diagnosis of asbestosis related disability contained in the Veteran's VA treatment records.  

Even if the Veteran were to have an asbestosis related disability, the otherwise competent and probative evidence does not establish that such disability is attributable to in-service asbestosis exposure.  As noted above, the Veteran assertions of a current asbestosis related disability are given no probative weight as he is not competent to render a medical diagnosis.  Id.  Along these lines, the Veteran testified that no medical authority had ever informed him that his claimed asbestosis was attributable to his claimed in-service exposure to asbestos and there is no otherwise competent and probative evidence on the issue of any link between the claimed assessed asbestosis and the Veteran's alleged exposure to asbestosis.  The service records document no exposure to asbestos and contain no related diagnosis and disclose no chronic malady of the lungs.  Accordingly, the evidence weighs against the claim and it must, therefore, be denied.  Gilbert, supra.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened; to this extent only is the appeal granted.

Entitlement to service connection for residuals of exposure to asbestos is denied.  


REMAND

The Veteran claims that he has tinnitus and bilateral hearing loss attributable to service, particularly due to exposure to acoustic trauma from exposure to arms fire and his service as a Cannoneer.  He has related having noticed ringing in his ears and trouble hearing since service, although the service treatment records fail to document any complaints of tinnitus or an assessment of bilateral hearing loss.  He has not been afforded a VA examination to address these issues.  Under these circumstances, the Board feels that the Veteran's lay contentions suggest attribution of these conditions to service.  Accordingly, a VA examination is necessary to decide these claims.  McLendon, supra.  

The Veteran claims that he has a low back disability attributable to service.  The service treatment records document a single complaint of back pain in October 1964, but examination of the spine was normal at discharge.  As noted above, the RO denied the claim largely on the grounds that the evidence demonstrated a workplace injury to the low back post-service.  However, the Veteran has testified that he had he had been informed by a doctor that he had an injury to the low back prior thereto.  This suggests that the Veteran may have incurred a low back disability in service and the Veteran has yet to be afforded a VA examination.  Accordingly, a VA examination is necessary to decide this claim.  Id.  

Lastly, the service treatment records confirm that the Veteran was hit in the right eye with a beer can (apparently a full one) and sustained a laceration under the right eye and back of the right ear.  See October 1964 treatment record.  The Veteran relates that since this incident he has noticed a facial twitch.  He also complains of related facial deformity, problems with vision in the right eye and neurologic deficit, which have persisted since then.  He has not been afforded a VA examination on this issue and under the circumstances one is necessary to decide this claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of bilateral hearing loss and tinnitus.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss and tinnitus is/are attributable to service, particularly in-service noise exposure.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of his low back disorder.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed low back disability is attributable to service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the, presence, nature and likely etiology of any residuals of a head injury.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed residual(s) of head injury, to include scarring, deformity, vision and neurologic problems, is/are attributable to service.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

4.  After the development directed above has been completed to the extent possible, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


